           Case 1:17-cr-00101-LEK Document 973 Filed 04/17/20 Page 1 of 2                              PageID #: 8450

TRULINCS 05963122 - WILLIAMS, ANTHONY TROY - Unit: HON-D-B


FROM:05963122 ORIGfWAIl                                                                             FILED IN THE
SUBJECT: MOTION DEMANDING ACCESS TO THE COURTS                                             ^'"^^'^WS^RICT Of"hAWAU
DATE: 04/14/2020 03:10:28 PM
                                                                                                    add 17 2020
UNITED STATES OF AMERICA                        CASE NO. 17-00101 LEK
                                                                                           at // o'clock andj£f_min.4 M
vs.                                                                                             SUE BEITIA,CLERK^'
ANTHONY WILLIAMS


MOTION DEMANDING ACCESS TO THE COURTS

  Private Attorney General Anthony Williams, a servant of the Most High Yah\A/eh Elohim Yahshua, submits this Motion
Demanding Access to the Courts. In support of this motion the undersigned states the following:

   The undersigned has been subjected by the FDC Honolulu with no access to the courts by implementing a 23 hours a day
lockdown policy allegedly due to the coronavirus pandemic. The undersigned has been denied time to do research to properly
file an appeal of his unlawful conviction. The undersigned has filed numerous grievance with this FDC administration to no
avail. (Exhibit 1) This administration continues to disregard the previous court order issued by Judge Kurren mandating that the
undersigned be given a minimum of 2 hours per day access to the computers 7 days a week. Since the FDC is so-called
practicing "social distancing", allowing the undersigned access to the computers while other Inmates are in their cells would not
jeopardize social distancing but would be in compliance, neither would it disrupt the orderly running and operation of the facility
as the undersigned would be isolated in the unit. The current daily routine deprives the undersigned of access to the courts
because the undersigned is deprived of the necessary access and time to the computers in order to have proper access to the
courts to effectuate his appeal.
  The undersigned is petitioning'the court to immediately re-issue Judge Kurren's previous order with the following
modifications:


1. That the undersigned be allowed to go to the law library daily for a minimum of 4 hours in order to make copies and to have
access to computers while inmates in the unit are out of their cells during that time.

2. That the undersigned be given access to the computers and e-discovery computer in the unit after the last group of inmates
lockdown for the day in order for the undersigned to continue to properly do research and draft his appeal.
3. That the undersigned's hard drive that his standby counsel has be given to the understand after the standby counsel deletes
the items deemed contraband in order for the undersigned to search the hard drive for material to be used for his appeal and
possible new trial.

4. That the undersigned be alloted 2 attorney phone calls per week to consult with standby counsel regarding his appeal and
motion for new trial.


5. That the undersigned's normal time that is providedto contact family and friends by phone and email not be affected or
diminished from the time alloted to do research and draft motions. Currently inmates are allowed 90 minutes to shower, make
phone calls, send emails and get water and ice. There are only 4 computer with the capability to email family that has to be
shared with in 90 minutes between 25 inmates (you can do the math). The undersigned still needs this time in conjunction with
the 4 hours going to the law library daily and the 3 hours in the evening from 5:30 pm - 8:30 pm.

CONCLUSION


  The undersigned's requests are reasonable, practical and feasible and would not disrupt the "social distancing" that has been
implemented, neither would it require major changes in the daily operation of the unit and the facility. These requests would
ensure the undersigned has the proper access to the law library and computers to have adequate access to the courts to
effectuate his appeal.
  Executed this 14th day of April 2020.


                                           Received By Mail             'jS 4,,,/
Anthfony ..      .                         Date UlnlL^
          Case 1:17-cr-00101-LEK Document 973 Filed 04/17/20 Page 2 of 2   PageID #: 8451

TRULINCS 05963122 - WILLIAMS, ANTHONY TROY - Unit: HON-D-B


Private Attorney General
Counsel to the Poor(Psalms 14:6)
Common Law Counsel(28 USC 1654, First Judiciary Act of 1789, sec. 35)
Lawyah (not Lawyer)
